Citation Nr: 1311126	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-49 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in his November 2009 substantive appeal, the Veteran requested a Board hearing at the RO.  The Veteran was scheduled for a travel board hearing on February 12, 2013; however, he failed to report to the hearing.  See the January 2013 RO hearing letter.  As a result, the Board has determined that his request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2012).

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.  

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

3.  Competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service, is not of record.  

4.  Competent evidence of a nexus between the post service diagnosis of tinnitus and service is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to his bilateral hearing loss and bilateral tinnitus claims, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA letter dated in January 2008 informed him of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Additionally, in light of the denial of the Veteran's service connection claims, no disability ratings or effective dates can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board has obtained the Veteran's VA outpatient treatment records.  The RO requested the Veteran's service treatment records from the National personnel Records Center (NPRC), but the NPRC certified that the records are unavailable for review because they are fire related.  See the March 2008 NPRC response.  In these circumstances, when service treatment records are unavailable through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Although an examination or an opinion was not obtained in connection with the Veteran's claim, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2012). 

Here, the evidence does not indicate that the Veteran's claims may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between his claimed bilateral hearing loss, bilateral tinnitus, and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disabilities and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.   

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As discussed below, the only evidence indicating a possible association between the claimed disabilities and service are the Veteran's own conclusory generalized statements, which are not supported by the evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed disabilities on appeal.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Decision  

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his active military service.  In his December 2007 formal application for compensation benefits, the Veteran explained that he was exposed to acoustic noise trauma while serving as a draftsman, jeep driver, and a member of the rifle team while being assigned to the 63rd Engineer Battalion.  He stated that on one occasion, he recalled an incident at the rifle range in 1956 when a fellow soldier's M1 rifle discharged very close to him.  The Veteran explained that he had immediate ringing of the ears afterwards and was unable to hear for a couple of days.  He admitted to not receiving any treatment thereafter, but asserts that he has had continuous ringing of the ears since that time, and the continuous noise exposure of the engineer unit and being on the rifle range without hearing protection caused his current bilateral hearing loss.  The Veteran asserts that service connection is warranted for his bilateral hearing loss and bilateral tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *4 (Fed. Cir. Feb. 21, 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309(a), benefit from a somewhat more relaxed evidentiary standard.  See § 3.303(b); ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *15 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.; see also Walker___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *9 (observing that subsection 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  

When the claim is for a disorder or disease not listed in section 3.309(a), then "the 'nexus' requirement of the three-element test" must be satisfied, and evidence of a continuity of symptomatology will not suffice to establish service connection.  Id. at *14; see also id. at *9-11, *15-16 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  The Federal Circuit has clarified that the nexus requirement of the three-element test is a higher evidentiary showing than the more relaxed continuity-of-symptomatology standard, and that the latter only applies to the specific chronic diseases listed in section 3.309(a) of the regulations.  Id. at 13-14 (observing that "[t]he primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from . . . service connection via continuity of symptomatology") (emphasis added). 

The Veteran's bilateral sensorineural hearing loss is considered an organic disease of the nervous system, which is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.  See id.  However, because the Veteran's bilateral tinnitus is not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  See id.

The Veteran's bilateral hearing loss disability is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis 

First addressing the question of a current disorder, after a review of the medical evidence of record, the Board finds that the Veteran has current diagnoses of bilateral hearing loss for VA purposes and bilateral tinnitus during the appeal period.  A February 2009 VA outpatient treatment record shows diagnoses of sensorineural bilateral hearing loss and bilateral tinnitus.  

On the question of in-service injury or disease, the Board finds that the Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  As previously mentioned, the Veteran asserted serving as a draftsman, jeep driver, and a member of the battalion rifle team caused his current bilateral hearing loss and bilateral tinnitus.  He specifically mentioned that at the rifle range in 1956, a fellow soldier's M1 rifle discharged in very close proximity to him.  Due to the absence of the Veteran's service treatment and personnel records associated with the claims file and the Veteran's degree of competency to report noise exposure, the Board finds the Veteran was exposed to acoustic trauma while in service.  

Next, there are no service treatment records and the Veteran has not asserted that he had symptoms of hearing loss in service.  The Board finds the evidence of record does not indicate that symptoms of bilateral hearing loss were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this case, the lay and medical evidence of record does not demonstrate the Veteran's symptoms of bilateral hearing loss have been continuous since separation from service in June 1958.  The Board notes that while the Veteran has asserted symptoms of ringing in the ears, bilateral tinnitus is not defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do not apply, and evidence of a continuity of symptomatology after service is not sufficient by itself to support the claim.  

Following separation from service, the evidence of record shows no complaints, diagnosis, or treatment for bilateral hearing loss until February 2009.  The absence of post-service complaints, findings, diagnosis, or treatment for over 51 years after service is one factor that tends to weigh against a finding of continuous symptoms of bilateral hearing loss after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Additionally, while the Veteran admitted to continuous ringing in his ear since service, he did not admit to continuous bilateral hearing loss since service.  See the December 2007 statement.  Thus, the Board finds the Veteran does not contend a continuity of symptomatology for bilateral hearing loss after separation from service.  See, e.g., Layno, 6 Vet. App. at 465; Buchanan, 451 F.3d at 1331.  

Furthermore, no medical professional has provided probative evidence linking the Veteran's bilateral hearing loss and bilateral tinnitus to any aspect of the Veteran's service.  Therefore, there is no competent, credible, and probative medical evidence of a nexus between an in-service incurrence, to include acoustic trauma, and the current bilateral hearing loss and bilateral tinnitus, thus service connection cannot be granted on a direct basis.  

The Board has considered whether the Veteran's hearing loss disorder can be granted on a presumptive basis, as sensorineural hearing loss is a disorder for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, the Veteran was not diagnosed with bilateral hearing loss for VA purposes during the first year after service.  In fact, review of the evidentiary record reveals the Veteran's diagnosis of bilateral hearing loss for VA purposes was first noted in the February 2009 VA outpatient treatment record.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.  

The Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his bilateral hearing loss and bilateral tinnitus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims of service connection for bilateral hearing loss and bilateral tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for bilateral tinnitus is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


